            Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 1 of 53



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                           x
PLUMBERS & STEAMFITTERS LOCAL              :   Civil Action No.
773 PENSION FUND, Individually and on      :
Behalf of All Others Similarly Situated,   :   CLASS ACTION
                                           :
                           Plaintiff,      :   COMPLAINT FOR VIOLATION OF THE
                                           :   FEDERAL SECURITIES LAWS
      vs.                                  :
                                           :
DANSKE BANK A/S, THOMAS F.                 :
BORGEN, HENRIK RAMLAU-HANSEN,              :
JACOB AARUP-ANDERSEN and OLE               :
ANDERSEN,                                  :
                                           :
                           Defendants.
                                           :
                                           x   DEMAND FOR JURY TRIAL
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 2 of 53



       Plaintiff Plumbers & Steamfitters Local 773 Pension Fund (“plaintiff”) alleges the following

based upon the investigation of plaintiff’s counsel, which included a review of U.S. Securities and

Exchange Commission (“SEC”) filings by Danske Bank A/S (“Danske Bank” or the “Company”), as

well as regulatory filings and reports, securities analysts’ reports and advisories about the Company,

press releases and other public statements issued by the Company, and media reports about the

Company. Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all purchasers of Danske Bank American

Depositary Receipts (“ADRs”) between January 9, 2014 and October 23, 2018, inclusive (the “Class

Period”) seeking to pursue remedies under the Securities Exchange Act of 1934 (“1934 Act”).

       2.      During the Class Period, the Company was the largest financial institution in

Denmark. It conducted a large volume of financial business, including transactions in the fields of

asset management, investment, pensions, mortgage finance, insurance, and real estate brokerage and

leasing, including with customers who reside or are domiciled outside Denmark.

       3.      Between at least 2012 and March 2016, due to its lax controls and its new Chief

Executive Officer’s drive to report outsized profits at all costs, Danske Bank was facilitating money

laundering through its Estonian bank branch. All the while, its senior executives were ignoring the

outcry of Estonian financial regulators who stormed its Estonian Branch in 2014 and sent Danske

Bank a scathing 340-page report that listed a multitude of violations – which the Company did not

even bother to translate for three years.

       4.      Though a whistleblower brought the illegal Estonian money laundering to the

Company’s senior executives’ attention in December 2013, and Danish financial regulators had been

investigating the misconduct since at least 2014, Danske Bank was intentionally less than
                                                -1-
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 3 of 53



forthcoming with the Danish financial regulators investigating its misconduct and throughout the

Class Period was actively concealing the extent and severity of its culpability from investors.

        5.      Meanwhile, with the impact that the Company’s illicit business practices had had on

its previously reported financial results and the full extent of its impending regulatory culpability

concealed, Danske Bank ADRs traded at artificially inflated prices, as the Company sought and

obtained several corporate debt rating increases to facilitate its raising of hundreds of millions of

dollars by issuing and selling bonds in the European bond markets.

        6.      The Company’s misconduct is now being investigated by regulators in five countries

– including by the U.S. SEC, Treasury Department and Department of Justice (“DOJ”) – and Danske

Bank now faces billions of dollars in potential fines and penalties. Its own recently published

internal review – not started until September 2017 – found that the scandal was much larger than

initially anticipated and had been facilitated by a lack of internal controls in its operations, ultimately

demonstrating that more than $230 billion had flowed from Russia and other countries through

Danske Bank’s tiny Estonian branch – more than all the corporate profits in Russia in a year. As the

market learned the full extent of the Company’s prior reliance on illicit profits and its resulting

exposure to regulatory action between September 2017 and October 23, 2018, the market price of

Danske Bank ADRs plummeted, erasing more than $2.54 billion in market capitalization.

                                   JURISDICTION AND VENUE

        7.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the 1934

Act [15 U.S.C. §§78j(b) and 78t(a)] and SEC Rule 10b-5 [17 C.F.R. §240.10b-5]. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §1331 and §27 of the 1934

Act. Defendants expressly agreed to subject themselves to this Court’s personal jurisdiction in

connection with registering Danske Bank’s ADRs for sale in the United States.


                                                   -2-
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 4 of 53



       8.      Venue is proper in this District pursuant to §27 of the 1934 Act, because certain of the

acts and practices complained of herein occurred in this District and because defendants expressly

agreed to subject themselves to this Court’s personal jurisdiction in connection with registering

Danske Bank’s ADRs for sale in the United States.

       9.      In connection with the acts and conduct alleged in this complaint, defendants, directly

or indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails and interstate wire and telephone communications.

                                             PARTIES

       10.     Plaintiff Plumbers & Steamfitters Local 773 Pension Fund purchased Danske Bank

ADRs as set forth in the accompanying certification, incorporated herein by reference, and has been

damaged thereby.

       11.     Defendant Danske Bank, headquartered in Copenhagen, Denmark, provides various

personal banking, business banking, corporate and institutional, and wealth management products

and services, along with mortgage finance, real-estate brokerage, foreign exchange and equity

services, and also trades in fixed income products. The Company operates 280 branches in eight

countries, with operations in Denmark, Finland, Sweden, Norway, Ireland, the United Kingdom, and

internationally. Danske Bank ADRs traded in an efficient market throughout the Class Period, with

its ordinary shares trading on the OMX in Copenhagen under the ticker symbol “DANSKE.CO” and

its ADRs trading largely in tandem on the U.S. over-the-counter (“OTC”) market under various

ticker symbols such as “DNKEY.” An estimated 245 million Danske Bank ADRs are issued,

outstanding and trading in the United States. According to the investor relations portion of Danske

Bank’s website (visited December 12, 2018), the Company has “a sponsored level 1 ADR

programme with J.P. Morgan as depositary bank,” through which “[t]wo ADRs represent one

ordinary Danske Bank share and are publicly traded over-the-counter (OTC) in the US.” In its
                                                -3-
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 5 of 53



February 6, 2014 annual financial report (detailed below), Danske Bank noted that its shares then

traded both on the OTC in the United States and on the OTX in Denmark, stating that it then

“estimate[d] that shareholders outside Denmark, mainly in the UK and the US, [held] almost 48% of

its share capital.”

        12.     Defendant Thomas F. Borgen (“Borgen”) was, until he tendered his resignation on

September 19, 2018, Danske Bank’s Chief Executive Officer (“CEO”) and a member of its

Executive Board.

        13.     Defendant Henrik Ramlau-Hansen (“Ramlau-Hansen”) was, between 2011 and April

1, 2016, the Chief Financial Officer (“CFO”) of Danske Bank.

        14.     Defendant Jacob Aarup-Andersen (“Aarup-Andersen”) was, between April 1, 2016

and May 2, 2018, the CFO of Danske Bank and a member of its Executive Board.

        15.     Defendant Ole Andersen (“Andersen”) was, until December 7, 2018, the Chairman of

the Danske Bank Board of Directors (the “Board”).

        16.     Defendants Borgen, Ramlau-Hansen, Aarup-Andersen and Andersen are referred to

herein as the “Individual Defendants.” Danske Bank and the Individual Defendants are referred to

herein, collectively, as “defendants.”

        17.     Defendants are liable for: (i) making false statements; or (ii) failing to disclose

adverse facts known to them about Danske Bank. Defendants’ fraudulent scheme and course of

business that operated as a fraud or deceit on purchasers of Danske Bank ADRs was a success, as it:

(i) deceived the investing public regarding Danske Bank’s prospects and business; (ii) artificially

inflated the price of Danske Bank ADRs; (iii) permitted Danske Bank to raise hundreds of millions

of dollars issuing and selling bonds on more favorable terms due to its higher corporate debt ratings;




                                                -4-
                Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 6 of 53



and (iv) caused plaintiff and other members of the Class to purchase Danske Bank ADRs at inflated

prices.

                                          BACKGROUND

          18.    Defendant Danske Bank is a Danish bank whose name literally translates into

“Danish Bank.” Danske Bank is the largest bank in Denmark and a major retail bank in the northern

European region with over 5 million retail customers.

          19.    In addition to its operations in Denmark, Finland, Sweden, Norway, Ireland and the

United Kingdom, Danske Bank has branches in the Baltic states of Estonia, Latvia and Lithuania

(the “Baltic Branches”). Danske Bank began operating in the Baltic states in 2008 after Finnish

Sampo Bank was acquired by Danske Bank Group in 2007. Between 2010 and 2012, defendant

Borgen, then head of the International Banking unit, oversaw the Baltic Branch operations.

          20.    Until 2016, Danske Bank offered banking services at its Estonian branch to residents

of other countries. Many of those non-resident clients were from so-called high-risk countries, with

weak defenses against money laundering, including Russia, Moldova and Azerbaijan, and they used

Danske Banks’ Estonian branch for years to launder as much as 53 billion kroner ($8.3 billion).

          21.    In December 2013, a whistleblower confidentially alerted Danske Bank that its Baltic

Branches were then engaged in money laundering linked to Russia through its Estonian branch.

          22.    In 2014, Denmark’s Financial Supervisory Authority (the “DFSA”) began

investigating money-laundering linked to Russia through Danske Banks’ Estonian branch. The

Company concealed the existence of the ongoing DFSA investigation from investors, and when the

existence of the investigation was finally disclosed, its significance was downplayed. Danske Bank

also compounded its reporting problems by concealing facts learned internally from its own review

of the whistleblower claims from the DFSA in connection with the DFSA’s investigation.


                                                 -5-
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 7 of 53



              MATERIALLY FALSE AND MISLEADING STATEMENTS
          ISSUED PRIOR TO THE CLASS PERIOD THAT REMAINED ALIVE
                AND UNCORRECTED DURING THE CLASS PERIOD

       23.     On February 7, 2013, Danske Bank announced its fiscal 2012 financial results for the

period ended December 31, 2012. The Annual Report published that day (“Annual Report 2012”)

stated, in pertinent part, that Danske Bank’s “net profit was [Danish Krone (“DKK”)] 4.7 billion, up

DKK 3.0 billion from the level in 2011” and “generally in line with expectations.” The Management

Report included in the Annual Report 2012 attributed those results to Danske Bank’s purported

ongoing operational and strategic prowess rather than to money laundering, stating in pertinent part

as follows:

                The 2012 financial result for Danske Bank Group of DKK 4.7 billion,
       compared with DKK 1.7 billion in 2011, is in line with our expectations. Several
       initiatives to improve profitability more than mitigated the effects of declining and
       low interest rate levels. Our underlying cost levels are on level with those of 2011,
       partly as a result of the staff reduction of 1,000 FTEs, about 5% of the total.
       Impairments saw a declining trend throughout 2012, and although the level is still
       elevated, in Q4 they were at their lowest level since the financial crisis began.

             Danica Pension and our capital market businesses, Danske Markets and
       Danske Capital, performed better than expected and above the level in 2011.

              Our lending volume is marginally lower, reflecting partly our efforts to
       optimise our portfolio and strengthen the capital and liquidity ratios and partly
       generally lower demand for loans. We have accommodated our customers’ need
       for funding and overall kept our market share.

       24.     The Management Report contained a “New Strategy” section that claimed Danske

Bank had adopted new operational and governance standards that would elevate Danske Bank

amongst its customers and investors alike, stating in pertinent part as follows:

       New strategy

               Danske Bank launched a new strategy, New Standards, in 2012.

               Considering that conditions for financial services business have changed
       fundamentally since the financial crisis and that we operate in a new normal, the
       strategy is based on a strong mission and vision to

                                                -6-
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 8 of 53



              set new standards in financial services and

              become our customers’ most trusted financial partner

               With New Standards, Danske Bank will be a bank for all customers in our
       home markets. We will provide market-leading advisory services and innovative
       digital and automated solutions for financial transactions. Our digital and mobile
       platforms enable customers to do their banking business anywhere and at any time.
       We render our services at fair and competitive prices, and maintain a focus on
       balancing income and costs in all customer segments.

               In January 2013, we launched a new customer programme for personal
       customers in Denmark to provide a simple and transparent overview of all our
       offerings and the benefits of using Danske Bank. The programme will subsequently
       be launched in our other markets. We have also responded to the rapid decline in the
       use of our branch network for transactions by reducing the number of branches.
       Moreover, we are opening a number of state-of-the-art advisory centres.

               For our business and institutional customers, we strive to develop our product
       offerings and advisory services. We aim to automate financial transactions for
       business customers to the greatest extent possible, thereby freeing up customers’
       resources for other priorities. We will focus more on individual customer segments
       and develop expertise tailored to each segment.

              In the capital markets area, we aim to maintain our leading position as
       confirmed by independent market observers.

       25.     The Management Report expressly emphasized that Danske Bank’s financial

reporting, even if false, would lower its costs of capital by increasing its corporate debt ratings,

stating in pertinent part as follows:

       Ratings and funding

               In May 2012, Danske Bank was downgraded by Moody’s and Standard &
       Poor’s. The downgrade from Moody’s was part of a general reassessment of the
       European financial sector. Danish banks in particular were affected as Moody’s
       considers Denmark’s level of systemic support, even to systemically important
       banks, to be lower than in neighbouring countries. The downgrades resulted in
       higher funding costs for Danske Bank in relation to our peers and did to a minor
       extent limit our access to certain wholesale funding sources.

             We have taken two major steps to enhance our access to funding and
       improve our ratings.

              First, in dialogue with the Danish FSA, Danske Bank agreed to accelerated
       compliance in 2012 with the expected EU rules on the Liquidity Coverage Ratio
                                               -7-
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 9 of 53



       (LCR), which will take effect gradually from 2015 to 2019, and to take other
       measures. It is, however, important to emphasise that Danske Bank’s liquidity level
       remained strong throughout the year and vastly exceeded regulatory requirements.

               Second, in October 2012, we completed a share issue with the aim of
       accelerating the achievement of a rating upgrade. Following the share issue,
       Standard & Poor’s put Danske Bank on positive outlook, and the funding cost gap to
       our peer group was significantly reduced in the last quarter of 2012. Danske Bank’s
       capital levels are strong, with a significant buffer above existing regulatory
       requirements. We are therefore positioned very well for the stress tests conducted by
       European authorities.

       26.     Specifically addressing the Company’s Estonian operations, the Annual Report 2012

stated in pertinent part as follows:

       Banking Activities Baltics

               At the beginning of 2007, Danske Bank acquired the Baltic activities of the
       Sampo Bank group. The activities form part of the business structure of Danske
       Bank Group and are reported under Banking Activities Baltics. With the acquisition,
       the Group established a presence in the Baltic markets, primarily in Estonia and, to a
       lesser extent, in Lithuania. The Group’s operations in Latvia are very modest. The
       Group recognised goodwill impairment charges against the banking units in Latvia
       and Lithuania in 2009, reflecting the economic crisis in the Baltic countries. Only
       the goodwill allocated to the Estonian operations remains capitalised.

       27.     The Management Report further emphasized Danske Bank’s then strong corporate

governance and reporting strengths, claiming the Company was very transparent with investors

about these matters, stating in pertinent part as follows:

       Corporate Responsibility

              As a financial institution, Danske Bank plays an important role in society
       through its obligation to provide well-functioning financial infrastructure as needed
       in a modern economy, and to support growth and economic stability. Danske Bank
       Group has come a long way in integrating environmental, social and ethical
       considerations into our business. New Standards will maintain this as a key focus
       area.

                                          *       *          *

       Corporate responsibility

               Corporate responsibility remains an important part of Danske Bank Group’s
       strategy. The Group wants to set new standards for social responsibility. This
                                                -8-
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 10 of 53



        applies to the areas of credit granting, investing, the environment and climate,
        responsible sourcing, and the Group’s contribution to financial stability in society
        and to the economy in general. The Group considers responsible corporate
        governance a precondition for long-term value creation. In 2012, the Group merged
        its policies on corporate responsibility, the environment and responsible investing
        into a single Responsibility Policy.

        28.      The Management Report of the Annual Report 2012, which was signed by defendant

Andersen, concluded that Danske Bank would “continue to execute New Standards in 2013 and

progress towards [its] 2015 ambition,” stating that it then “expect[ed] 2013 to show material

improvements, in comparison with 2012, and [it] expect[ed] to advance in the achievement of [its]

2015 targets.”

        29.      Danske Bank further claimed that its Annual Report 2012 had been “prepare[d] in

accordance with the International Financial Reporting Standards (IFRSs), issued by the International

Accounting Standards Board (IASB), as adopted by the EU.”

        30.      On February 7, 2013, Danske Bank also published a report entitled Risk Management

2012, which emphasized that the Company had put in place strong risk oversight protections that

were buttressing its corporate debt ratings and thus lowering its capital costs, stating in pertinent part

as follows:

                In 2012, Danske Bank Group implemented a new strategy and organisational
        changes. With these initiatives, the Group confirmed its role as a universal bank in
        the regions where it operates. The strategy entails clear segmentation choices and
        customer propositions based on industry-leading advisory services. The Group will
        bring digitalisation and automation in banking to new levels. A resolute focus on
        process optimisation and operational excellence is intended to significantly improve
        customer satisfaction and reduce costs. Combined with improved capital efficiency,
        this will ensure higher returns on a stable capital base. The risk profile is intended
        to be conservative.

                The organisational changes included the delegation of risk management
        responsibilities to dedicated risk teams in the new business units: Personal Banking,
        Business Banking and Corporates & Institutions. In 2012, the Group made a
        substantial effort to clarify the risk governance processes as part of the consolidation
        of the new organisation. A new unit – Group Risk Management – was set up to

                                                  -9-
    Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 11 of 53



guide, monitor and consolidate risk management. The unit is headed by the Group
chief risk officer, who is a member of the Executive Board.

        The Group’s recently launched strategy also entails an ambition to attain a
better balance between earnings and risks in business activities. This ambition
requires the enhancement of differentiated systems, processes and policies for the
individual business units, a development that was in focus in 2012 and will also be so
going forward.

        The year 2012 also presented a difficult macroeconomic environment, with
volatile markets and high impairment charges for the Group in Denmark and Ireland.
A significant part of the Group’s lending book in Ireland – much of it related to
commercial property – was singled out as being incompatible with the business
strategy. This portfolio was the main source of losses in Ireland, and it will be
wound up or divested as soon as market conditions permit. Until then, the portfolio
will be managed so as to optimise collections.

        Uncertainty about the recovery of the European and global economies
continued, with massive public debt problems still unresolved and consumer
confidence stubbornly low. The sovereign debt crisis increased the divergence
among European yields that began in 2011. In this financially divided Europe, the
Scandinavian countries and Germany continued to function as safe havens, where
interest rates were pushed down to levels near zero and even below zero at times,
whereas interest rates in Spain and Italy especially rose to previously unseen levels.
The announcement of a new bond purchase programme by the European Central
Bank at its September meeting, however, succeeded in driving rates back down to the
levels from the beginning of 2012 in the peripheral countries.

       Despite considerable uncertainty and high volatility, the capital markets
functioned reasonably well. Credit spreads narrowed, and strong banks –
including Danske Bank – had opportunities to issue senior debt. Investor
sentiment remained fragile, though.

        Danske Bank’s ratings from external rating agencies are essential for the
Group’s access to capital markets. Despite negative actions from the agencies in the
first half of 2012 due to growing concerns over general business conditions for
Nordic banks, Danske Bank had reasonable access to funding and liquidity markets,
albeit at higher prices than those of its main Nordic peers.

       Danske Bank has taken major steps to enhance its access to funding and
improve its ratings. To accelerate the achievement of our rating targets, we issued
new shares for an amount of DKK 7.1 billion in October 2012. Shortly afterwards,
Standard & Poor’s changed its outlook for Danske Bank from stable to positive.

       Furthermore, in dialogue with the Danish Financial Supervisory Authority
(FSA), Danske Bank agreed to accelerate compliance in 2012 with the forthcoming
EU rules on the Liquidity Coverage Ratio (LCR), which is expected to take effect

                                        - 10 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 12 of 53



        gradually from 2015 to 2019, and to take other measures. It is, however, important
        to emphasise that Danske Bank’s liquidity level remained strong throughout the year
        and vastly exceeded regulatory requirements. At the end of 2012, the Group’s LCR
        was 121%, and the Group therefore achieved compliance with the forthcoming rules.

               The Group will continue to make considerable efforts to prepare for the
        massive regulatory changes that will be implemented in the financial services
        industry in the coming years.

                Danske Bank expects that it will be designated a SIFI in Denmark and that it
        will be subjected to stricter requirements than Danish banks that are not designated
        as SIFIs. Danske Bank’s position is that any requirements placed upon SIFIs in
        Denmark must be based on a clear set of international standards in order to avoid
        distortions of competition because of local differences in the treatment of SIFIs.

        31.     The statements in ¶¶23-30 above were materially false and misleading at the time

they were made and/or omitted to state required material information because they failed to disclose

the following adverse information that was then known to defendants or recklessly disregarded by

them:

                (a)     that Danske Bank’s Estonian branch was then engaged in money laundering;

                (b)     that Danske Bank had been overstating its historical profits by including the

profits derived from its illicit Estonian operations;

                (c)     that Danske Bank lacked effective internal and reporting controls; and

                (d)     that, as a result of the foregoing, defendants’ statements about Danske Bank’s

business, operations and prospects were materially false and misleading and/or lacked a reasonable

basis at all relevant times.

                MATERIALLY FALSE AND MISLEADING STATEMENTS
                       MADE DURING THE CLASS PERIOD

        32.     The Class Period commences on January 9, 2014. On that day the price of Danske

Bank ADRs opened at $11.72 per share.

        33.     On February 6, 2014, Danske Bank announced its fiscal 2013 financial results for the

period ended December 31, 2013. The Annual Report published that day (“Annual Report 2013”)

                                                - 11 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 13 of 53



stated, in pertinent part, that Danske Bank’s “net profit [rose] 51% to DKK 7.1 billion, against DKK

4.7 billion in 2012 and DKK 1.7 billion in 2011” and that “Danske Bank report[ed] net profit of

DKK 7.1 billion (EUR 953.7 million) for 2013.” In the Annual Report 2013, defendant Borgen

attributed the results to Danske Bank’s purported ongoing operational and strategic prowess, rather

than to the money laundering that the whistleblower had already disclosed to Danske Bank’s senior

executives during 2013, stating in pertinent part as follows:

               “The year 2013 was a time of progress for Danske Bank. . . . We took steps
       to strengthen our position in the market, accelerated the execution of our strategy
       and contained costs. Our financial results improved, but they were still
       unsatisfactory.

               We still have a way to go to realise the full potential of Danske Bank, but
       we are confident that we are moving in the right direction. Understanding and
       meeting our customers’ increasingly differentiated and complex demands are key
       to our success. We have a strong combination of skills, expertise and innovative
       solutions, and we will continue to strengthen our relationship with our customers.”

       34.     The Annual Report 2013 also contained a letter signed by defendants Andersen and

Borgen that continued to highlight the Company’s operational and strategic successes, stating that

the Company’s performance justified the strong financial guidance, stating in pertinent part as

follows:

               The year 2013 was a year of change and progress for Danske Bank. . . . We
       took important steps towards executing our strategy aimed at fulfilling our vision to
       become the most trusted financial partner. We will continue to focus relentlessly on
       meeting customer needs, simplifying operations and becoming more efficient. Over
       the past year, we took steps to relieve customer-facing employees of administrative
       tasks and empower them to make decisions on the basis of their competencies and
       their day-to-day interaction with customers. We will accelerate these efforts in
       coming years, as we seek to strengthen our market position by setting new standards
       for advisory services.

                                         *       *       *

                The financial results improved significantly at most of our business units
       despite the challenging market environment. Net profit increased about 50% to DKK
       7.1 billion, and the return on equity rose 1.4 percentage points to 5.0%. Despite the
       improvement, profitability is not at a satisfactory level. We remain committed to our
                                               - 12 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 14 of 53



       intermediate target of a return on equity of 9% in 2015 and our long-term target of
       above 12%. We aim to be among the top three in the Nordic peer group on return on
       equity.

       35.     The Annual Report 2013 specifically emphasized that the Company was “pleased to

see evidence of increased confidence in Danske Bank as Moody’s and Fitch raised their credit rating

outlook for Danske Bank.”

       36.     Specifically addressing the Company’s Estonian operations, the Annual Report 2013

stated in pertinent part as follows:

       Business Banking, Estonia

               At the beginning of 2007, Danske Bank acquired the Baltic activities of the
       Sampo Bank group. The activities form part of the business structure of Danske
       Bank Group. With the acquisition, the Group established a presence in the Baltic
       markets, primarily in Estonia and, to a lesser extent, in Lithuania. The Group’s
       operations in Latvia are very modest. The Group recognised goodwill impairment
       charges against the banking units in Latvia and Lithuania in 2009, reflecting the
       economic crisis in the Baltic countries. Only the goodwill allocated to the Estonian
       operations remains capitalised. In 2013, goodwill in Banking Activities Baltics was
       reallocated to Business Banking Estonia as a result of the new organisational
       structure.

       37.     The Annual Report 2013 further emphasized Danske Bank’s then strong corporate

governance and reporting strengths, claiming that the Company was very transparent with investors

about these matters, stating in pertinent part as follows:

               Corporate responsibility (CR) remains an important part of Danske Bank’s
       strategy. We want our customers and other stakeholders to feel confident that we
       manage our business with proper attention to environmental, social and governance
       (ESG) issues. This applies to credit granting, investing, responsible sourcing, and
       our contribution to financial stability in society and the economy in general. We
       consider responsible corporate governance a precondition for long-term value
       creation. In 2012, Danske Bank combined its policies on corporate responsibility,
       the environment and responsible investing into a single Responsibility Policy.

              Corporate Responsibility 2013, the statutory report on corporate
       responsibility issued in accordance with section 99 (a) of the Danish Financial
       Statements Act, is published at the same time as the annual report and is available at
       danskebank.com/crreport.


                                                - 13 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 15 of 53



                                          *       *       *

       Whistleblower system

               Danske Bank wants to be an open and honest business, and we value the free
       flow of information. All employees are obliged by our Code of Conduct to report
       suspicious behaviour through our whistleblower system. All reports and questions
       are treated confidentially, and Danske Bank does not tolerate retribution against
       employees who report suspicious activity. A description of the whistleblower system
       is available in Corporate Responsibility 2013.

       Reporting on Corporate Responsibility

              Every year, we publish a separate report with detailed information about our
       CR initiatives and performance. As part of our ongoing commitment to transparent
       accountability, this year’s CR report was reviewed by an independent external audit
       firm. Responsibility reporting comprises Corporate Responsibility 2013, CR Fact
       Book 2013, the Communication on Progress to the UN Global Compact (COP), and
       a Global Reporting Initiative (GRI G4) index. All the reports are available at
       danskebank.com/responsibility.

              Danske Bank has a comprehensive portfolio of CR initiatives and projects.
       More information about them is available at danskebank.com/responsibility.

       38.     Danske Bank further claimed that its Annual Report 2013 was “prepare[d] in

accordance with the International Financial Reporting Standards (IFRSs), issued by the International

Accounting Standards Board (IASB), as adopted by the EU.”

       39.     On April 29, 2014, Danske Bank issued a press release announcing that Standard &

Poor’s had raised its “long-term rating to A from A- and its short-term rating to A-1 from A-2” and

had “changed the outlook for the Group’s ratings from stable to negative.” The release quoted

defendant Ramlau-Hansen as stating in pertinent part that “‘[o]ne of [Danske Bank’s] 2015 targets

[was] to improve [its] ratings by at least one notch,’” adding that “‘[t]he upgrade from Standard &

Poor’s [was] a good step forward in [the] efforts to achieve [its] strategic goals.’”

       40.     On May 12, 2014, Danske Bank announced it would issue and sell bonds in the

amount of DKK 3.7 billion (€500 million), which the Company announced having completed on

May 13, 2014. According to Danske Bank, the bonds had “a maturity of 12 years,” with the

                                                - 14 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 16 of 53



“coupon in effect until 19 May 2021 set at 2.75% p.a., with annual interest payments and an issue

price of 99.893%.”

       41.     On November 27, 2014, Danske Bank issued a release announcing that Moody’s had

raised “Danske Bank Group’s long-term rating to A3 from Baa1” and that its “BCA (Baseline Credit

Assessment) rating ha[d] been raised to baa1 from baa2,” with “Moody’s . . . also chang[ing] the

outlook for all of Danske Bank’s ratings from positive to stable.” The release quoted defendant

Ramlau-Hansen as stating that Danske Bank was “‘pleased to see Moody’s acknowledge the

continually positive development at Danske Bank,’” adding that “‘[w]ith the Standard & Poor’s

upgrade in April and this announcement from Moody’s, [the Company was] one step closer to

meeting [its] strategic goals for improved ratings.’”

       42.     On February 3, 2015, Danske Bank announced its fiscal 2014 financial results for the

period ended December 31, 2014. The Annual Report published that day (“Annual Report 2014”)

stated, in pertinent part, that Danske Bank “generated a net profit for 2014 of DKK 3.8 billion,” that

the “net profit was affected by goodwill impairments of DKK 9.1 billion,” and that “[b]efore

goodwill impairments, net profit rose 82% to DKK 12.9 billion, against DKK 7.1 billion in 2013 and

DKK 4.7 billion in 2012,” adding that the “increase was driven by growth in all income lines, lower

expenses and lower loan impairments.” In the Annual Report 2014, defendant Borgen again

attributed the results to Danske Bank’s purported ongoing operational and strategic prowess, rather

than to the money laundering that the whistleblower had already disclosed to Danske Bank’s senior

executives during 2013, stating in pertinent part as follows:

       “2014 was a year of considerable progress for Danske Bank. Our focus on delivering
       value to our customers helped strengthen our underlying business and our results. . . .
       Although we still have some way to go to meet our ambitions and realise the full
       potential of Danske Bank, the progress confirms that we are on track to deliver on
       our targets. We will continue to diligently execute our strategy to become a more


                                                - 15 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 17 of 53



       customer-centric, simple and efficient bank for the benefit of both customers and
       shareholders.”

       43.     The Annual Report 2014 also contained a letter signed by defendants Andersen and

Borgen that continued to highlight the Company’s operational and strategic successes, stating that

the performance justified the Company’s strong financial guidance, while concealing the money

laundering, stating in pertinent part as follows:

             We are pleased to report that 2014 was a year of significant progress for
       Danske Bank.

               The macroeconomic environment did not offer much support as the year saw
       a continuation of low interest rate levels and slow growth. Despite this, we managed
       to increase the topline across our business as a result of a firm focus on delivering
       value to customers.

               The combination of an improved topline, lower costs and lower loan
       impairments resulted in a net profit before goodwill impairments of DKK 12.9
       billion and a return on equity before goodwill impairments of 8.5%. These are the
       best results since 2007 and give us confidence that we are on track to deliver on our
       targets. As a result of expected weaker long-term macroeconomic developments, we
       made goodwill impairments of DKK 9.1 billion.

                                          *         *    *

              With these achievements, we believe that 2014 marks the end of a string of
       challenging years. As confirmed by both Danish and European stress tests, Danske
       Bank is today a strong, well-capitalised bank with a solid platform and the capacity
       to meet the challenges and seize the opportunities that lie ahead.

                                          *         *    *

       We also decided to refocus our business in the Baltics towards our corporate
       customers and we will invest in strengthening our platform and product offering in
       these markets.

       44.     Specifically addressing the Company’s Estonian operations, the Annual Report 2014

disclosed that Danske Bank had taken a substantial impairment charge on the goodwill attributed to

the Estonian operations, stating in pertinent part as follows:




                                                - 16 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 18 of 53



       Business Banking, Estonia

               At the beginning of 2007, Danske Bank acquired the Baltic activities of the
       Sampo Bank group. The activities form part of the business structure of Danske
       Bank Group. With the acquisition, the Group established a presence in the Baltic
       markets, primarily in Estonia and, to a lesser extent, in Lithuania. The Group’s
       operations in Latvia are very modest. The Group recognised goodwill impairment
       charges against the banking units in Latvia and Lithuania in 2009, reflecting the
       economic crisis in the Baltic countries. Only the goodwill allocated to the Estonian
       operations remained capitalised. In 2013, goodwill at Banking Activities Baltics was
       reallocated to Business Banking Estonia as a result of the new organisational
       structure. In 2014, the Group recognised a goodwill impairment charge
       corresponding to the full amount of the goodwill owing to a worsening of the long-
       term economic outlook in Estonia and the planned repositioning of the personal
       banking business in 2015.

       45.     The Annual Report 2014 also emphasized that, “[i]ndicating confidence in [Danske

Bank’s] progress, Standard & Poor’s and Moody’s upgraded [the Company’s] credit ratings,”

allowing Danske Bank in April 2014 to “repa[y] the hybrid capital raised from the Danish state in

2009 at the height of the financial crisis.”

       46.     The Annual Report 2014 further emphasized Danske Bank’s then strong corporate

governance and reporting strengths, again claiming the Company was very transparent with investors

about these matters, stating in pertinent part as follows:

               Corporate responsibility (CR) remains an important part of Danske Bank’s
       strategy. We want our customers and other stakeholders to feel confident that we
       manage our business with proper attention to environmental, social, ethical and
       governance issues. This applies to credit granting, investing, responsible sourcing,
       and our contribution to financial stability in society and the economy in general. We
       consider responsible business conduct a precondition for longterm value creation.

       Reporting on corporate responsibility

                Under the Danish FSA’s Executive Order on Financial Reports for Credit
       Institutions and Investment Firms etc. (section 135 and section 135a), large
       companies are required to report on corporate responsibility and diversity at
       management level. As a signatory to the UN Global Compact, Danske Bank
       prepares a Communication on Progress in the form of our Corporate Responsibility
       2014 report. With this report, which is available at danskebank.com/crreport, we
       fulfil the requirements.


                                                - 17 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 19 of 53



              The report is supplemented by additional data and indicators in our Corporate
       Responsibility Fact Book 2014 and 2014 Global Reporting Initiative (GRI G4) index
       and combined, our reporting offer a comprehensive and balanced view of material
       corporate responsibility matters relating to our business activities. The reporting and
       information about Danske Bank’s other CR initiatives and projects are available at
       danskebank.com/responsibility.

       47.     Danske Bank further claimed that its Annual Report 2014 was “prepare[d] in

accordance with the International Financial Reporting Standards (IFRSs), issued by the International

Accounting Standards Board (IASB), as adopted by the EU.”

       48.     On February 11, 2015, Danske Bank announced it would issue and sell bonds in the

amount of DKK 5.6 billion (€750 million), which the Company announced having completed on

February 11, 2015. According to Danske Bank, the bonds would “be perpetual . . . with an option to

prepay the bonds on 6 April 2022, at the earliest,” would “have a Coupon of 5.875% per annum,

payable semi-annually in arrear on 6 April and 6 October in each year, commencing on 6 October

2015,” and would “be listed on the Irish Stock Exchange.”

       49.     On June 17, 2015, Danske Bank issued a release announcing that “Moody’s [had]

upgraded Danske Bank’s long-term rating to A2 from A3 and Danske Bank’s short-term rating to P-

1 from P-2,” quoting defendant Ramlau-Hansen as stating in pertinent part that “‘[t]he upgrade [was]

a recognition of Danske Bank’s continued progress and improved financial results,’” and that the

“‘upgrade also underline[d] that [Danske Bank] continue[d] to deliver on [its] strategic targets for

2015.’”

       50.     On November 19, 2015, Danske Bank announced that defendant Ramlau-Hansen was

“resign[ing] from his position” and would be replaced by defendant Aarup-Andersen effective April

1, 2016. In the release, defendant Borgen lauded defendant Ramlau-Hansen’s performance at the

Company without disclosing the Estonian money laundering, stating in pertinent part that, in “‘the

past five years [Ramlau-Hansen had] taken part in creating a solid foundation for [Danske Bank] in

                                               - 18 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 20 of 53



terms of ratings, capital position and liquidity,’” and that he would “‘hand[] over a strong

organisation and a bank in good shape.’”

       51.     On February 2, 2016, Danske Bank announced its fiscal 2015 financial results for the

period ended December 31, 2015. The Annual Report published that day (“Annual Report 2015”)

stated, in pertinent part, that Danske Bank’s “net profit for 2015 was DKK 13.1 billion,” and that,

but for “reported goodwill impairments of DKK 4.6 billion,” its “[n]et profit before goodwill

impairments rose 36% to DKK 17.7 billion, against DKK 13.0 billion in 2014.” In the Annual

Report 2015, defendant Borgen again attributed the results to Danske Bank’s purported ongoing

operational and strategic prowess, rather than to the money laundering that the whistleblower had

already disclosed to Danske Bank’s senior executives during 2013, stating in pertinent part as

follows:

               “In 2015, Danske Bank continued to progress and delivered strong results
       despite a challenging environment. The results are testament to the strength of our
       diversified business model as a Nordic universal bank and reflect our firm focus
       on executing our strategy of becoming a more customer-centric, simple and
       efficient bank. . . .

              “We continued to strengthen relations with our customers and launched a
       number of initiatives aimed at making daily banking and important financial
       decisions easier for our customers. We have a sound platform and a strong
       position in the marketplace as well as a clear strategic direction for the next part of
       our journey towards realising the full potential of Danske Bank.”

       52.     The Annual Report 2015 also contained a letter signed by defendants Andersen and

Borgen that continued to highlight the Company’s operational and strategic successes, stating that

the performance justified the Company’s strong financial guidance, while concealing the money

laundering, stating in pertinent part as follows:

               2015 was another year of significant progress for Danske Bank. We are well
       on track to becoming a more customer-centric, simple and efficient bank to the
       benefit of all our stakeholders.



                                                - 19 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 21 of 53



               Net profit before goodwill impairments was DKK 17.7 billion for 2015 and
       the return on shareholders’ equity before goodwill impairments was 11.6%, and we
       have thus delivered on the financial targets we have pursued since 2013. We
       maintained a strong capital position, and our credit ratings were improved.

                                           *       *         *

               In recent years, we have strengthened Danske Bank’s leadership, in particular
       the leadership of support and staff functions. This work continued during 2015 with
       the overall objective of increasing our customer focus and becoming a more simple
       and efficient business. We have increased our focus on leadership development,
       succession planning and talent development. We have also initiated a cultural
       transformation process, which on the basis of value-based leadership promotes
       customer-centricity, performance management and empowerment of staff.

       The journey ahead

               Our 2015 results bring us a significant step closer to delivering on our target
       of a return on shareholders’ equity above 12.5% by 2018 at the latest.

       53.     The Annual Report 2015 also emphasized that Danske Bank had “reached [its] rating

targets when Moody’s upgraded [its] long-term rating to A2 and [its] short-term rating to P-1 in

June, and S&P changed its outlook for [its] long-term A rating to stable in July,” emphasizing that

“[t]his was a very important milestone that is testament to the sustained effect of [the Company’s]

strategic initiatives,” and that the “improvement in [its] ratings mean[t] that [it was] able to do more

business with specific customer groups and that [it could] further optimise [its] funding.”

       54.     The Annual Report 2015 further emphasized Danske Bank’s then strong corporate

governance and reporting strengths, again claiming the Company was very transparent with investors

about these matters, stating in pertinent part as follows:

       Corporate responsibility

               Corporate responsibility is an important part of Danske Bank’s strategy. We
       want to create long-term value for all our stakeholders, and we want them to feel
       confident that we manage our business with proper attention to environmental,
       social, ethical and governance issues. This applies to credit granting, investing,
       responsible sourcing, and our contribution to financial stability and economic
       growth. We consider responsible business conduct a precondition for long-term
       value creation.

                                                 - 20 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 22 of 53



       Reporting on corporate responsibility

              We report on our corporate responsibility activities and performance in the
       independently assured Corporate Responsibility Report 2015. The report serves as
       our Communication on Progress as required by the UN Global Compact and ensures
       compliance with the requirements of the Danish FSA’s Executive Order on Financial
       Reports for Credit Institutions and Investment Firms etc. (sections 135 and 135a) on
       corporate responsibility reporting. The report is available at danskebank.com/
       crreport.

              The report is supplemented by our Corporate Responsibility Fact Book 2015.
       Our combined reporting offers a comprehensive and balanced view of material
       corporate responsibility matters relating to our business activities. These reports and
       further information about our CR initiatives and projects are available at
       danskebank.com/ responsibility.

       55.     Danske Bank further claimed that its Annual Report 2015 was “prepare[d] . . . in

accordance with the International Financial Reporting Standards (IFRSs) . . . issued by the

International Accounting Standards Board (IASB), as adopted by the EU.”

       56.     On March 16, 2016, the DFSA announced that, beginning in 2015, it had “conducted

an inspection to establish whether Danske Bank was in compliance with the current rules in the anti-

money laundering (AML) area,” which disclosed the DFSA’s investigation into Danske Bank’s

compliance with AML rules, including commenting briefly on its Estonian operations, though it did

not disclose the full extent of the misconduct. The DFSA’s disclosure stated in pertinent part as

follows:

       Risk assessment

               Danske Bank is the largest financial institution in Denmark. Danske Bank
       Group conducts a large volume of financial business, including transactions in the
       fields of asset management, investment, pensions, mortgage finance, insurance, real
       estate brokerage and leasing. The bank has a substantial number of personal,
       business and institutional customers, and many have a complex group structure. A
       large number of customers reside or are domiciled outside Denmark, and a large
       number of physical customers are distance customers.

              Transaction volumes, including cross-border funds transfers, are substantial.
       A great many customer transactions are made online or by means of cash handling in
       connection with account deposits, foreign exchange and funds transfers. The bank

                                               - 21 -
    Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 23 of 53



has a significant number of correspondent banks throughout the world. In keeping
with international guidelines, cross-border correspondent bank relationships are
considered to involve a high risk of money laundering and terrorism financing.

        Against the background of the extent and nature of these activities, the FSA
considers Danske Bank’s inherent risk of being exploited for money laundering or
terrorism financing purposes to be high compared with the risk to which the average
Danish financial institution is exposed.

Conclusions of the inspection

        Danske Bank has implemented a series of initiatives to strengthen its risk-
mitigating measures in the AML area since the FSA’s previous inspection in 2011-
12. The FSA notes in particular that, with effect from October 2014, the bank
introduced measures entailing a compulsory pre-check of obtained customer
information by a special control unit. This means that new customers cannot carry
out transactions until the control unit has approved the proof of identity etc.

        Moreover, the bank has generally focused on combating money laundering
and terrorism financing. The bank has regularly added resources to comply with the
rules set out in the Danish Act on the Prevention of Money Laundering and
Financing of Terrorism (the Danish Anti-Money Laundering Act or the Danish AML
Act), and, especially since the FSA embarked on its inspection in February 2015, the
bank has added resources to meet the requirements of special checks of
correspondent banks.

       However, the FSA finds that, at the time of the inspection, the bank still faced
considerable challenges and, in a number of areas, could not be considered to be in
compliance with the requirements of the Danish AML Act. The inspection has
therefore resulted in material supervisory reactions in the following areas:

Risk assessment and risk management

       The bank was ordered to make adequate assessments of the risk that the
individual business units could be exploited for money laundering and terrorism
financing purposes.

Know Your Customer (KYC) – business customers classified as high-risk customers

      The bank was ordered to ensure adequate knowledge about business
customers classified by the bank as customers involving a relatively high risk of
money laundering or terrorism financing.

Correspondent banks outside the EU/EEA

       In connection with the FSA’s inspection in 2012, the bank was ordered to
introduce satisfactory procedures with a view to ensuring compliance with the rules
on cross-border correspondent bank relationships set out in the Danish AML Act.
                                        - 22 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 24 of 53



                The FSA also ordered the bank to ensure that, at the establishment of
       correspondent bank relationships and in the ongoing monitoring of such
       relationships, the bank obtains sufficient information about the purpose and expected
       business volume of the individual business relationship, the quality of the supervision
       of the institution by the local authority and details to ensure that the individual
       institution has sufficient and effective control procedures in place in the AML area.
       This information must form part of the bank’s basis for deciding whether or not to
       approve the establishment of a business relationship with the individual institution.
       Furthermore, the bank is ordered to ensure adequate monitoring of transactions
       carried out on behalf of these correspondent banks.

       The bank’s branch in Estonia

               The bank received a reprimand pursuant to the Danish Financial Business Act
       for having failed in time to identify material money laundering risks at its branch in
       Estonia and for having failed in time to introduce risk-mitigating measures in this
       respect. In theory, the supervision of the bank’s foreign subsidiaries and branches in
       the AML area is the responsibility of the local authorities, but the FSA finds that
       circumstances identified at the branch constitute such a material reputational risk to
       the bank that the FSA is looking into the matter. The FSA notes that the bank has
       drawn up a plan to mitigate risks, which the bank is discussing with the Estonian
       financial supervisory authority.

       Police report against Danske Bank

               On the basis of the conclusions of the inspection, the FSA has reported the
       bank to the police for violation of the provisions on correspondent bank relationships
       of the Danish AML Act, including for non-compliance with the FSA’s order issued
       in the area in 2012.

       57.     Because the significance of the money laundering at the Estonian operations remained

concealed, the price of Danske Bank ADRs remained artificially inflated.

       58.     On October 12, 2016, the Company disclosed that Moody’s had upgraded Danske

Bank’s long-term deposit rating from A2 to A1 and changed its outlook on Danske Bank from stable

to positive as a result of the continued improvements in earnings, capitalization and credit quality.

       59.     On November 14, 2016, Danske Bank announced it would issue and sell bonds in the

amount of DKK 3 billion, which the Company announced having completed on November 17, 2016.

According to Danske Bank, the bonds would have “a variable interest rate of 3M CIBOR + 4.75%

per annum,” would “be perpetual, but the bank ha[d] the option to prepay the bonds at par on the

                                               - 23 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 25 of 53



interest payment date in November 2021 and on any interest payment date following that date,” and

would be “listed on Nasdaq Copenhagen.”

       60.      On February 2, 2017, Danske Bank announced its fiscal 2016 financial results for the

period ended December 31, 2016. The Annual Report published that day (“Annual Report 2016”)

stated, in pertinent part, that Danske Bank had reported “a net profit of DKK 19.9 billion, up from

DKK 17.7 billion before goodwill impairment charges in 2015, and a return on shareholders’ equity

after tax of 13.1%, against 11.6% before goodwill impairment charges in 2015,” and that Danske

Bank had “delivered a satisfactory result for 2016.” Again, the Annual Report 2016 quoted

defendant Borgen as attributing the results to Danske Bank’s purported ongoing operational and

strategic prowess, rather than to the money laundering that the whistleblower had already disclosed

to Danske Bank’s senior executives during 2013, stating in pertinent part as follows:

              “The year 2016 was another year of solid progress for Danske Bank. In a
       challenging environment, we delivered satisfactory financial results, while at the
       same time strengthening our market position. With a return on equity of 13.1%,
       we delivered on our long-term target. . . .

               “The results reflect our diversified business model and our efforts to
       become a more customer-centric, simple and efficient bank. We kept a high
       innovation pace and launched a number of new advisory products and easy-to-use
       solutions. We also saw a continued improvement in customer satisfaction and
       managed to attract new customers and grow our volume, while maintaining high
       credit quality and reducing costs.

              “We are satisfied with the progress and remain committed to continuing the
       execution of our strategy and to realising the full potential of Danske Bank on our
       journey to become recognised as the most trusted financial partner.”

       61.      The Annual Report 2016 also contained a letter signed by defendants Andersen and

Borgen that continued to highlight the Company’s operational and strategic successes, stating that

the performance justified the Company’s strong financial guidance, while concealing the impact of

the money laundering and the extent of Danske Bank’s potential culpability, stating in pertinent part

as follows:
                                               - 24 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 26 of 53



               We are pleased to report that 2016 was another year of solid progress for
       Danske Bank. In a challenging environment of slow economic growth and low
       interest rates, we managed to deliver satisfactory financial results, strengthen our
       market position and lay the foundation for future success.

                With a net profit of DKK 19.9 billion and a return on equity of 13.1%, we
       reached our target of at least 12.5% two years ahead of time. The results once again
       reflect the strength of our diversified business model and demonstrate that our efforts
       to become a more customer-centric, simple and efficient bank continue to yield
       results.

       62.     Danske Bank further claimed that its Annual Report 2016 was “prepare[d] . . . in

accordance with the International Financial Reporting Standards (IFRSs) . . . issued by the

International Accounting Standards Board (IASB), as adopted by the EU.”

       63.     On March 20, 2017, Danske Bank issued a press release responding to and

downplaying the significance of certain media rumors circulating about its Estonian bank operations,

stating in pertinent part as follows:

         Comments on media coverage of transactions at Danske Bank in connection
                              with money laundering case

               Several media today report on a case of possible international money
       laundering, and Danske Bank is mentioned as one of the banks that may have been
       used. For Danske Bank, the transactions involved are almost exclusively
       transactions carried out at our Estonian branch in the 2011-2014 period.

               “The transactions involved are transactions that we already know about and
       have discussed with both the Danish and the Estonian authorities,” says Flemming
       Pristed, Group General Counsel. “At the time, our systems and procedures in
       Estonia were insufficient to ensure that we could not be used for money laundering.
       We have taken the measures necessary to remedy this. We have also closed the
       accounts of all customers who could not document a legitimate reason for
       maintaining an account in Estonia. As a result, business relations with all but one
       customer involved in the transactions in question have been terminated. We have
       introduced new systems and control procedures and put a new management in place
       in Estonia.

               We do not want in any way to be used for money laundering or other criminal
       activity. We take our responsibility for combating money laundering and other
       financial crime very seriously and have stepped up our efforts in this area
       considerably in recent years. We cannot guarantee that attempts to launder money


                                               - 25 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 27 of 53



       through Danske Bank will be unsuccessful, but it has never been harder than it is
       now, and we are doing everything we can to prevent it from happening.”

               The situation in Estonia caused the Danish Financial Supervisory Authority to
       issue a reprimand to Danske Bank, as disclosed in March 2016.

              The measures taken at Danske Bank in recent years include improving the IT
       systems to enhance monitoring, introducing tighter control, adding more resources to
       anti-money laundering activities and training staff.

       Facts at Group level about Danske Bank’s anti-money laundering activities:

               More than 550 employees are dedicated to the combating of financial crime.

               Every month, we screen three million customer transactions.

               Every week, we screen 16 million customer numbers against international
                sanction lists.

               Every year, 120,000 warnings are registered concerning unusual customer
                behaviour in relation to money laundering and the financing of terrorism.

               In the past year, Danske Bank submitted 5,404 reports to the authorities.

       Yours faithfully,

       Danske Bank

       64.      The statements in ¶¶33-56 and 58-63 above were materially false and misleading at

the time they were made and omitted to state required material information because they failed to

disclose the following adverse information that was then known to defendants or recklessly

disregarded by them:

                (a)    that Danske Bank’s Estonian branch had continued facilitating money

laundering through at least March 15, 2016;

                (b)    that a whistleblower had reported the Estonian money laundering to Danske

Bank in 2013;




                                               - 26 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 28 of 53



                (c)     that the DFSA had been investigating the Estonian money laundering since

2014 and Danske Bank was concealing the results of its own internal investigation from those

regulators, further exposing it to regulatory action and fines;

                (d)     that Danske Bank had been overstating its historical profits by including the

profits derived from its illicit Estonian operations;

                (e)     that Danske Bank lacked effective internal and reporting controls; and

                (f)     that, as a result of the foregoing, defendants’ statements about Danske Bank’s

business, operations and prospects were materially false and misleading and/or lacked a reasonable

basis at all relevant times.

        65.     As news of Danske Bank’s involvement in the Estonian money-laundering allegations

began leaking out beginning in September 2017, the prices of Danske Bank ordinary shares trading

in Europe and its ADRs trading in the United States began to decline.

        66.     On September 5, 2017, Reuters reported that Danske Bank had hired the former head

of Denmark’s intelligence agency and fraud squad to help it in its effort to counter money-laundering

claims. The announcement came after media reports that the Company’s Estonian branch had been

exploited for money laundering and other illegal activities between 2012 and 2014. Danske Bank

initially disclosed to Reuters that its own internal investigation had shown that it had inadequate

measures in place in Estonia to prevent money laundering in the period up to 2014 and that it was

cooperating with government regulators in a money-laundering investigation involving its Estonian

branches. After further media reports, Danske Bank broadened its probe to examine customer

transactions from 2007 onward.

        67.     On September 21, 2017, Danske Bank issued a press release disclosing, among other

things, that it had “expand[ed] its ongoing investigation into the situation at its Estonian branch”


                                                - 27 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 29 of 53



following “a root cause analysis concluding that several major deficiencies led to the branch not

being sufficiently effective in preventing it from potentially being used for money laundering in the

period from 2007 to 2015,” and that the “expanded investigation cover[ed] customers and

transactions at the Estonian branch in that period.” The release went on to state in pertinent part as

follows:

              The analysis points to three major deficiencies, which in combination meant
       that Danske Bank was not sufficiently effective in preventing the Estonian branch
       from potentially being used for money laundering:

       The lack of a proper culture for and focus on anti-money laundering at the
       Estonian branch

               In general, the Estonian branch had insufficient focus on the risk that it could
       be used for activities such as money laundering. In addition, there was insufficient
       attention to ensuring that the branch had the necessary controls and ongoing
       monitoring. As a result, earlier opportunities to investigate the activities at the
       branch were missed. Both the culture at the branch and management were
       inadequate during the relevant period.

       Inadequate governance in relation to compliance and risk

               The Group Executive Board and the Board of Directors based their risk
       assessments on reporting from the Estonian control functions, Compliance and
       Internal Audit.

              The Estonian control functions did not have a satisfactory degree of
       independence from the local organisation.

             Danske Bank’s cross-organisational risk assessment methods were not strong
       enough.

       Management follow-up and control were highly dependent on local country
       management

               The branch in Estonia, acquired as part of the purchase of Sampo Bank in
       2007, operated very much as an independent unit, with its own systems, procedures
       and culture regarding anti-money laundering measures. This meant that follow-up by
       Group control functions and reporting to the Executive Board and the Board of
       Directors was highly dependent on reporting from local management in Estonia.

       68.       In October 2017, the French Financial Authority placed Danske Bank under formal

investigation.
                                                - 28 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 30 of 53



        69.     On December 21, 2017, Reuters reported that Danske Bank “had been fined 12.5

million Danish crowns ($2 million)” by the DFSA “for violating anti-money laundering rules in

relation to the monitoring of transactions to and from correspondent banks,” and that Danske Bank

was “examining whether its Lithuanian and Latvian branches had been involved in money

laundering, expanding an investigation beyond its Estonian operations.” According to Reuters,

“Denmark’s financial regulator reported Danske Bank to the police last year for violating anti-money

laundering rules and reprimanded the bank for not identifying or reducing ‘significant money

laundering risks’ in its Estonia branch.” According to Reuters, “[t]he fine, which Danske Bank

accepted, relates to that charge by the financial regulator but is unrelated to its activities in Estonia,”

while “Danish newspaper Berlingske had reported that the bank’s Lithuanian branch had been used

in 2012 as part of money laundering and other illegal activities in Estonia.” Describing the status of

the ongoing regulators’ investigation of money laundering at Danske Bank’s Baltic Branches,

Reuters stated in pertinent part as follows:

                Danske Bank head of compliance Anders Meinert Jorgensen said in an email
        the Estonia case had prompted the bank to “look at the other Baltic markets,” and
        said this could prompt a deeper investigation depending on its initial findings.

                “The challenges around money laundering and non-resident customers are
        linked to a certain portfolio we had in Estonia at that time,” he said, adding that
        issues in Lithuania and Latvia could “not be equated with those in the Estonian
        branch.”

               A spokesman said Danske Bank began looking into activities in Lithuania
        and Latvia after the Estonian investigation started in September, adding it would take
        nine months to a year.

                French authorities placed Danske Bank under an anti-money laundering
        investigation in October based on suspicions over transactions by customers of
        Danske Bank Estonia from 2008 to 2011.

        70.     That same day, Danske Bank issued a press release describing the charges it had been

fined for, stating:


                                                  - 29 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 31 of 53



                The fine notice reads as follows: Danske Bank A/S is charged with having
       violated section 78(3), cf. (1), cf. section 11(1)(5), of Danish Act No. 651 of 8 June
       2017 on Measures to Prevent Money Laundering and Financing of Terrorism (the
       Danish Anti-Money Laundering Act) (formerly section 37(7), cf. (1), cf. section
       12(5), of Danish Consolidation Act No. 1022 of 13 August 2013) by, in the period
       from November 2012 to the issuing of an order on 15 March 2016 to be implemented
       by 1 August 2016, in the financial institution Danske Bank A/S, CVR No. 61126228,
       Holmens Kanal 2-12, Copenhagen, not having monitored transactions executed as
       part of business relations to ensure that the transactions matched the undertaking’s or
       the person’s knowledge of the customer and the customer’s business and risk profile,
       including, where necessary, the origin of the funds, since Danske Bank, in relation to
       transactions executed in connection with its correspondent bank relationships, did not
       monitor transactions where the transactions did not involve a customer of Danske
       Bank. The fine is set at DKK 12,500,000 (twelve million, five hundred thousand
       Danish kroner).

       71.     On February 27, 2018, Reuters reported that “Estonia’s financial regulator said on

Tuesday it would launch an investigation into Danske Bank’s local branch after media reports said

the lender had been aware of money laundering allegations at the unit as far back as 2013.”

According to Reuters, Estonia’s “Financial Supervisory Authority (FSA) said it would look at

whether Danske [Bank] . . . knowingly withheld information from the regulator during a series of

inspections it conducted at the bank’s Estonian branch in 2014.” Citing Livia Vosman, head of

communications at Estonia’s FSA, Reuters reported that the FSA would “‘immediately start a new

investigation and [would] be asking for the information that was not provided to [it] earlier.’”

Describing the status of regulators’ ongoing investigation of money laundering at Danske Bank’s

Baltic Branches, Reuters stated in pertinent part as follows:

               The Estonian investigation follows a report in the Danish newspaper
       Berlingske and Britain’s Guardian on Tuesday, as well as other international media
       outlets, that said a whistleblower had alerted the bank in December 2013 about
       money laundering linked to Russia through its Estonian branch.

              The reports allege that those activities involved UK-registered companies that
       had accounts with Danske in Estonia. They said the whistleblower told Danske’s
       management that one of the companies, Lantana Trade LLP, was making suspicious
       payments and appeared to be linked to Russian personalities.



                                               - 30 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 32 of 53



               Lantana was dissolved in 2015. Danske Chief Executive Thomas Borgen said
       in an emailed statement that he could not comment on specific customers, “but the
       entire portfolio in question (non-residents) has been closed down.”

              Kremlin spokesman Dmitry Peskov did not immediately respond to a request
       for comment.

              The FSA said its 2014 inspections at Danske’s Estonian branch had
       uncovered “large-scale, long-term and systematic violations of anti-money
       laundering standards.”

               It said, however, that the bank at the time had not revealed the existence of an
       internal review in which questions were raised about who were the beneficial owners
       behind Lantana.

                “The possible misleading of financial supervisors during the monitoring
       procedure is a serious breach, if Danske Bank itself had additional information about
       this client that was not submitted at the on-site inspection,” the FSA said.

       72.      On April 5, 2018, Reuters reported that Danske Bank’s Head of Business Banking,

Lars Morch (“Morch”), then overseeing the Baltic Branches, had resigned as a result of the lack of

effective controls over its Estonian branches. Reuters quoted defendant Andersen as stating that the

money-laundering claims at the Estonian branch should have been investigated earlier and more

thoroughly.

       73.      On April 7, 2018, Danske Bank’s Head of Baltic Business Banking, Tonu Vanajuur,

posted on social media that he had left the Company.

       74.      In April 2018, Danske Bank also informed Lithuanian citizens through the media that

it would leave the Lithuanian banking market.

       75.      On April 26, 2018, in connection with reporting its first quarter 2018 financial results,

Danske Bank stated it was scaling down its Baltic operations and would serve only subsidiaries of its

Nordic customers in the Baltic states and global companies with business interests in the Nordics.

       76.      On May 3, 2018, Reuters reported the DFSA issued a report stating that it had

identified “serious weaknesses” in Danske Bank’s governance after investigating its management


                                                 - 31 -
               Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 33 of 53



and senior employees as part of the ongoing anti-money laundering probe into the bank’s Estonian

branch. The DFSA found that Danske Bank “was exposed ‘to significantly higher compliance and

reputational risks than previously assessed,’” that the regulator had “‘uncovered serious weaknesses

in the bank’s governance in a number of areas,’” and stated that as a result it “would assess the

bank’s capital requirements.” The DFSA said it initially “estimated the increase to Danske Bank’s

Pillar II capital requirements should amount to 5 billion Danish crowns ($805 million), which would

increase its capital ratio for ensuring solvency to 11.2 percent from 10.5 percent.” The investigation

had apparently resulted in eight orders for reforms at Danske Bank and eight reprimands. In a

Reuters report issued that day, defendant Borgen conceded that Danske Bank “‘should have

understood the depth and scope of the problems in Estonia at an earlier stage and should have

reacted faster and more forcefully.’” Reuters further reported that defendant Ramlau-Hansen, who

had joined the DFSA as its chairman after resigning his positions at Danske Bank, “had decided to

step down as he did not think he should play any further role in the discussion of Danske Bank’s

handling of the case.”

       77.       On May 3, 2018, Bloomberg published a report stating that defendant Borgen had

“apologized for management’s failure to prevent criminals from using his firm to launder billions of

dollars in illicit funds over several years,” and that the “Danish government” had characterized

“management’s failings” as “‘unforgivable,’” with the “central bank warn[ing] that the reputation of

the whole country was at risk.”

       78.       The DFSA stated that returns on allocated capital at Danske Bank’s Estonian non-

resident portfolio of around 400% in 2013 should have raised red flags. It ordered Danske Bank to

set aside an additional DKK 5 billion in regulatory capital in response to the money-laundering

allegations.


                                                - 32 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 34 of 53



       79.     On May 25, 2018, citing reports by Estonia’s Financial Intelligence Unit, Reuters

reported that “[m]ore than $13 billion (11 billion euros) were laundered through banks in the small

Baltic state of Estonia from 2012-2016, with at least 7.3 billion euros in assets through non-resident

bank accounts.” According to the Reuters report, Danske Bank “could face further legal steps in

Denmark, its justice minister and business minister made clear at a session of the Danish

parliament’s business committee on Friday,” adding that “Denmark’s State Prosecutor for Serious

Economic and International Crime [was also then] looking into the case,” citing Justice Minister

Soren Pape Poulsen (“Poulsen”). Reuters further cited Poulsen as stating: “‘There is a case now in

Estonia. We’ve offered our assistance, but we would need help from the Estonian authorities

regardless of what our next steps would be.’”

       80.     On June 15, 2018, Reuters reported that Danske Bank’s reputation had been

significantly damaged by the money-laundering charges.

       81.     On June 25, 2018, Reuters reported that “Denmark’s new business minister ha[d]

signaled he [would] take a tough line on the country’s largest lender Danske Bank, describing its

admission of past failings in anti-money laundering controls in Estonia as ‘a disgrace and a

scandal.’” Citing a report alleging Danske Bank had laundered up to $8.3 billion through its

Estonian branch between 2007 and 2015, the incoming business minister, Rasmus Jarlov, said it

could prompt the DFSA to open a new investigation.

       82.     On July 11, 2018, Danske Bank’s Head of Compliance since 2014, Anders Meinert

Jorgensen, resigned citing an “intense” period of work due in large part to the ongoing investigation

into money laundering at the Estonian branch.

       83.     On July 12, 2018, Bill Browder, once the biggest foreign money manager in Russia,

filed a criminal complaint against Danske Bank arising out of the alleged money laundering at its


                                                - 33 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 35 of 53



Estonian branch. According to a Reuters report that day, “Browder, who leads a campaign against

Russian officials he blames for the 2009 death of his Russian lawyer Sergei Magnitsky while

investigating fraud, said on Twitter that he had filed a complaint with the Danish law enforcement

authorities.” Reuters further reported that “[t]he criminal complaint was also sent to Denmark’s

business minister Rasmus Jarlov, a picture of the letter on Browder’s Twitter profile showed.”

        84.     On July 13, 2018, Reuters reported that Standard & Poor’s had advised it that the

Estonian money-laundering scandal could force a downgrade of Danske Bank’s corporate debt

ratings, stating in pertinent part that, “‘[a]lthough unlikely, [the rating agency] could revise the

outlook to negative or even lower the issuer credit rating if Danske Bank comes under significant

market pressure,’” and that “‘[t]his could result from continued charges with regards to the AML

(anti-money laundering) investigation, a drop in market confidence, or unexpected events that

weaken its credit profile.’”

        85.     Also on July 13, 2018, Reuters reported that “[a] large Danish pension fund said on

Friday it ha[d] temporarily frozen investments in Danske Bank . . . piling further pressure on the

bank over its involvement in money laundering in Estonia.” According to Reuters, “MP Pension,

which holds shares in Danske Bank worth around 570 million Danish crowns ($89 million), said the

bank’s actions in Estonia collide with its responsible investing policy” and that, “[a]s a result, it will

no longer buy or sell any Danske shares.” “The move by MP Pension comes after David Helgason,

an Icelandic entrepreneur and co-founder of one of Denmark’s biggest recent start-ups, Unity

Technologies, last week pulled his accounts from Danske Bank, stating that he was ‘disgusted’ by its

activities in Estonia.”

        86.     On July 18, 2018, Danske Bank announced that it would forgo profits on all

“‘suspicious transactions’” in its Estonian branch, forcing it to lower its second quarter 2018


                                                  - 34 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 36 of 53



financial guidance. Danske Bank further disclosed that the money laundering occurred throughout

2007 to 2015 and that it was “‘Danske Bank’s intention to make the gross income generated from

such transactions in the period from 2007 to 2015 available for efforts that support the interest of the

societies in which we operate, such as combating international financial crime.’” Danske Bank

reported that gross profits from its non-resident portfolio in Estonia between 2007 and 2015

amounted to DKK 1.5 billion ($234 million), but defendant Borgen stated that it was not clear how

much of that amount Danske Bank would waive. Danish business minister Rasmus Jarlov tweeted

in response: “‘I completely agree with Danske Bank that the bank can’t keep that money. Good that

they recognise this.’” Jarlov told Reuters in an interview that day that “‘[t]he sin is not erased

because they now acknowledge that they can’t keep the money,’” and that Danske Bank could still

face regulatory action. According to another July 18, 2018 Reuters report, “[t]he potential fine

Danske Bank could face depends on whether the U.S. regulators take action,” and “[w]hile the bank

doesn’t have a banking license in the United States, it has a bond programme in dollars, which could

prompt U.S. regulators to open a case.” According to Reuters, “[f]or now, analysts on average put

estimates for potential fines at roughly 4 billion crowns.”

       87.     On August 6, 2018, The Wall Street Journal (“WSJ”) disclosed that “Denmark’s

public prosecutor for special economic crime ha[d] begun a criminal investigation against Danske

Bank . . . for potential money-laundering offenses,” noting that the “Danish Public Prosecutor for

Serious Economic and International Crime’s investigation announced Monday relates to transactions

carried out through the bank’s Estonian branch.”

       88.     On September 7, 2018, the WSJ published a report entitled “Russia-Linked Money-

Laundering Probe Looks at $150 Billion in Transactions - Transactions uncovered at Danske’s

Estonian branch highlight the growing concern about illicit money flows from the former Soviet


                                                 - 35 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 37 of 53



Union.” Citing anonymous sources, the WSJ reported that Danske Bank was “examining $150

billion in transactions that flowed through a tiny branch in Estonia,” emphasizing that “[t]he $150

billion figure, covering a period between 2007 and 2015, has been presented to the bank’s board of

directors and would [be] equal to more than a year’s worth of the corporate profits for the entire

country of Russia at the time.” Citing additional confidential sources, the WSJ also reported that

“[t]he flows would have stayed in the branch for only a short time before leaving Estonia . . . so they

might not show up in deposit statistics, which reflect the balance at the end of month and not from

day to day,” and that “such a large flow of money suggests that roughly $8 billion of suspected

money-laundering transactions previously reported by a Danish newspaper could grow higher.”

       89.     On September 14, 2018, the WSJ published a report entitled “U.S. Probes Danske

Bank Over Russian Money Laundering Allegations – Probes are ongoing and are related to

transactions at Danske’s tiny Estonian branch over several years through 2015,” which disclosed that

U.S. law enforcement agencies had begun investigating the scandal, following a tip to the SEC from

a whistleblower, at least two years earlier. The WSJ report, emphasizing the potential crippling

penalties Danske Bank faced, disclosed in pertinent part as follows:

               The Justice Department, Treasury Department and Securities and Exchange
       Commission are each examining Danske Bank . . . after a confidential whistleblower
       complaint was filed to the SEC more than two years ago, the person familiar said.
       The probes are ongoing and related to transactions at Danske’s tiny Estonian branch
       over several years through 2015. The Journal reported earlier this month that the
       bank is studying $150 billion that flowed through accounts of non-Estonian account
       holders at the branch.

               The whistleblower complaint identified Deutsche Bank AG DB -6.54% and
       Citigroup Inc., both overseen by U.S. regulators, as involved with transactions into
       and out of Danske Bank’s Estonian branch. Deutsche Bank acted as a correspondent
       bank for Danske, handling dollar wire transfers. Citigroup’s Moscow office was
       involved in some of the transfers through Danske Bank’s Estonian branch, the person
       familiar with the probes said.

                                          *       *       *

                                                - 36 -
    Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 38 of 53



       Danish and Estonian authorities have shared information with U.S.
counterparts, according to several European officials familiar with the matter.
“There is cooperation, they are watching it very closely,” one of these people said.

        Estonian officials are investigating 26 former Danske employees, from low-
level staff to the former branch CEO. They are accused of helping to launder $230
million in money from an alleged fraud committed in Russia.

      “In this particular case, it’s clearly dirty money from crime,” said Marek
Vahing, Estonia’s state prosecutor.

        Treasury Assistant Secretary for Terrorist Financing Marshall Billingslea
visited Estonia in May. Russian illicit transactions into Europe were a particular
concern, according to people aware of those discussions. Danske was mentioned
only in passing. Mr. Billingslea and other top administration officials have jetted
around Europe, pressing regulators to more aggressively police financial flows out of
Russia. He visited Denmark in August.

       “It is critical that they shore up their anti-money laundering regimes and that
they clamp down and tighten down on how they regulate money coming out of
Russia,” Mr. Billingslea told a Senate panel last month.

       “There’s an enormous amount of money that is still being exfiltrated from
Russia by both organized crime and cronies surrounding Putin,” he told senators,
many of whom are seeking to levy new sanctions against Moscow.

       U.S. involvement in the case greatly raises the stakes for Danske Bank. It is
already facing investigations in Denmark and Estonia over the allegations.

        Danske’s share price has dropped sharply this year as the extent of the money
laundering probe has emerged. Costs to insure against Danske’s debt, some of which
is issued in U.S. markets, has jumped in recent weeks.

        The U.S. Treasury can restrict the supply of U.S. dollars to foreign banks who
are accused of laundering money, a rarely-used penalty known as the “death blow
sanction” because it can send a lender into collapse. So far, the Treasury has mostly
used that cudgel against small lenders, including a now-liquidating Latvian bank
accused of handling billions of dollars for Russian arms traders and North Korea’s
missile program.

       The Treasury and Justice Department can also choose to fine banks,
punishing the company but sparing its customers, who could lose their deposits if the
bank collapsed.




                                        - 37 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 39 of 53



       90.       On September 19, 2018, Danske Bank published its “Findings of the investigations

relating to Danske Bank’s branch in Estonia” and announced that defendant Borgen was resigning.

The findings stated in pertinent part as follows:

       The investigations comprise a thorough examination of customers and transactions in
       the period from 2007 to 2015 and an investigation of the course of events, including
       whether managers and employees, members of the Executive Board or the Board of
       Directors have sufficiently fulfilled their obligations. Danske Bank has previously
       concluded that it was not sufficiently effective in preventing the branch in Estonia
       from being used for money laundering in the period from 2007 to 2015.

              The investigations have been led by the Bruun & Hjejle law firm, and their
       ‘Report on the Non-Resident Portfolio at Danske Bank’s Estonian branch’ is
       enclosed with this press release.

                 In this connection, the Chairman of the Board of Directors, Ole Andersen,
       says:

               “The Bank has clearly failed to live up to its responsibility in this matter.
       This is disappointing and unacceptable and we offer our apologies to all of our
       stakeholders – not least our customers, investors, employees and society in general.
       We acknowledge that we have a task ahead of us in regaining their trust.

              There is no doubt that the problems related to the Estonian branch were
       much bigger than anticipated when we initiated the investigations. The findings of
       the investigations point to some very unacceptable and unpleasant matters at our
       Estonian branch, and they also point to the fact that a number of controls at the
       Group level were inadequate in relation to Estonia.”

                                          *         *    *

       Key findings – causes and accountability

               Based on the conclusions from the investigations we are presenting today, as
       well as the root cause analysis conducted last year, it seems clear that there were
       several reasons why the case developed as it did. Those include

                a series of major deficiencies in the bank´s governance and control systems
                 made it possible to use Danske Bank’s branch in Estonia for suspicious
                 transactions

                for a long time, from when we acquired Sampo Bank in 2007 until we
                 terminated the customer portfolio in 2015, we had a large number of non-
                 resident customers in Estonia that we should have never had, and that they
                 carried out large volumes of transactions that should have never happened

                                                - 38 -
    Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 40 of 53



      only part of the suspicious customers and transactions were historically
       reported to the authorities as they should have been

      in general, the Estonian branch had insufficient focus on the risk of money
       laundering, and branch management was more concerned with procedures
       than with identifying actual risk

      the Estonian control functions did not have a satisfactory degree of
       independence from the Estonian organisation

      that the branch operated too independently from the rest of the Group with
       its own culture and systems without adequate control and management
       focus from the Group

      there is suspicion that there have been employees in Estonia who have
       assisted or colluded with customers

      there have been breaches at management level in several Group functions

      there were a number of more or less serious indications during the years,
       that were not identified or reacted on or escalated as could have been
       expected by the Group

      as a result, the Group was slow to realise the problems and rectify the
       shortcomings. Although a number of initiatives were taken at the time, it is
       now clear that it was too little and too late

Of the investigation into customers in Estonia, the following can be highlighted:

      The investigation identified a total of around 10,000 customers as belonging
       to the non-resident portfolio. To ensure that all relevant aspects are covered
       the investigation covers a total of around 15,000 customers with non-resident
       characteristics (that is, a further 5,000 customers).

      The around 10,000 customers carried out a total of around 7.5 million
       payments.

      The around 15,000 customers carried out a total of around 9.5 million
       payments.

      For all of the customers covered by the investigation, that is, around 15,000
       customers, the total flow of payments amounted to around EUR 200 billion.

      At the present time, the investigation has analysed a total of some 6,200
       customers found to have hit the most risk indicators. Of these, the vast
       majority have been found to be suspicious. That a customer has been found
       to have suspicious characteristics does not mean that there is a basis for

                                       - 39 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 41 of 53



               considering all payments in which the customer in question was involved to
               be suspicious. Overall, we expect a significant part of the payments to be
               suspicious.

       Accountability and consequences

             When it comes to individual accountability, it has been established that a
       number of former and current employees, both at the Estonian branch and at
       Group level, have not fulfilled their legal obligations forming part of their
       employment with the bank.

                                          *       *       *

       Gross earnings to be transferred to an independent foundation

               As the bank is not able to provide an accurate estimate of the amount of
       suspicious transactions made by non-resident customers in Estonia during the period,
       the Board of Directors has decided to donate the gross income from the customers
       in the period from 2007 to 2015, which is estimated at DKK 1.5 billion.

               To the extent not confiscated by the authorities, the gross earnings will be
       transferred to an independent foundation, which will be set up to support initiatives
       aimed at combating international financial crime, including money laundering,
       including in Denmark and Estonia. The foundation will be set up independently
       from Danske Bank with an independent board.

                                          *       *       *

                The findings of the investigations that we are presenting today are in line with
       the criticism and conclusions announced by the Danish FSA in its decision of May
       2018. We agree with the conclusions of the FSA.

                                          *       *       *

       Danske Bank

       91.     That same day, the WSJ published a report entitled “Money-Laundering Probe Tied to

Russia Expands to $230 Billion in Transactions - Danske Bank CEO resigns following report on role

of Estonian branch in moving money into Europe.” Noting that the amount of transactions that had

gone through the Estonian branch had now grown to $230 billion, the WSJ reported that “[t]he sheer

size of the cited sums – much larger than previously reported – points to Danske Bank being the

nexus of a colossal pipeline for carrying illicit money out of Russia and other former Soviet states,”


                                                - 40 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 42 of 53



and that “[i]t has drawn scrutiny from U.S. criminal investigators, as well as European authorities,

who suspect the remote outpost branch, which fell between the regulatory cracks, was used to help

funnel billions in ill-gotten gains into the West.” The WSJ report further noted that “[t]he sum of

€200 billion, while not all labeled as illicit, is a significant amount, equal to nearly half of all Russian

central government spending in 2015, or 26 times the rate of overall government spending in Estonia

in 2015, the year most of the accounts were shut. It is also equivalent to two years of exports from

Denmark.”

        92.     On or about October 17, 2018, the DFSA rejected Danske Bank’s selection of

defendant Aarup-Andersen as its new CEO, stating he lacked the necessary experience. As reported

by Bloomberg that day: “It’s rare such decisions are made public since vetting of top bank jobs is

usually done behind the scenes.” According to Bloomberg, “[t]he scandal cost the bank’s previous

CEO his job and the shares have plunged more than 40 percent this year,” noting that “[i]nsider

Jesper Nielsen [would] continue to serve as interim CEO after Thomas Borgen was relieved of his

duties on Oct. 1.” Bloomberg further stated that Danske Bank “[s]hares ha[d] plunged as news of the

dirty money case unnerve[d] investors and anger[ed] politicians,” and that the “bank may face a fine

of about $630 million in Denmark alone, while estimates for a total penalty run as high as $7.7

billion.”

        93.     On October 23, 2018, the WSJ published a report entitled “How One Stubborn Banker

Exposed a $200 Billion Russian Money-Laundering Scandal,” which finally disclosed the full extent

of the information the whistleblower had alerted Danske Bank’s senior executives to back in 2013.

The WSJ report detailed how “Danske’s excellent returns from Estonia were helping power the rise

of a tall and elegant gray-haired banker,” defendant Borgen, who it said “championed the Estonian

branch’s business before the board of directors.” It further detailed how the CEO of Danske Bank in


                                                  - 41 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 43 of 53



2010, Peter Straarup, “grew concerned about the high level of Russian transactions going through

the branch” when “Barron’s magazine . . . contacted the bank about the possible involvement of its

Estonian branch in a North Korean arms-smuggling case in Thailand, although the ensuing article

didn’t identify the bank.” According to the WSJ, “[m]onths later, Mr. Straarup asked Mr. Borgen:

Was he comfortable with the exposure to nonresident clients? Mr. Borgen, according to a person

who attended the meeting, said he hadn’t come across any cause for concern.” The report also

detailed how “[t]he Estonian regulators, despite their limited jurisdiction and resources, raised red

flags, mailing about six letters to Denmark’s FSA between 2007 and 2014,” adding that the

“complaints became caustic as years went by.” Citing copious internal communications reviewed by

the WSJ, the report went on to state that Danske Bank’s own “anti-money-laundering chief later

emailed colleagues about issues at the Estonian branch” and that, nonetheless, defendant Borgen was

promoted to CEO in 2013 because he was “‘producing these enormous results.’” According to the

WSJ, “[a]t a meeting that year of the European Banking Authority, with top officials from across the

Continent present, a shouting match erupted, said people familiar with the session,” “[t]he Estonians

yelled across the room that criminal Russian money was washing through their country, and

Denmark, a founding member of NATO, was doing little to stop it.”

       94.     The WSJ’s October 23, 2018 report further detailed how Danske Bank – in a charge

led by defendant Borgen – endeavored to silence the whistleblower for years. According to the WSJ,

in late December 2013, the whistleblower “emailed four Danske officials in Copenhagen, with the

subject ‘Whistleblowing disclosure – knowingly dealing with criminals in Estonia branch,’” writing:

“‘Dear Sirs, . . . The bank may itself have committed a criminal offence. . . . There has been a near

total process failure.’” Citing confidential sources, the WSJ reported that while the Danske Bank

Executive Board took up the issue at its January 2014 meeting, “board members weren’t provided a


                                               - 42 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 44 of 53



copy and it didn’t cause much alarm.” Instead, defendant Borgen suggested they sell the Estonian

Branch and that, while Estonian regulators stormed the Estonian branch and sent “Danske Bank a

scathing, 340-page report listing lengthy violations,” the “report was in Estonian” and “wasn’t

translated into English or Danish for another three years.” Even then, when an internal audit team

investigated the alleged misconduct, their report was “watered down under pressure” and would

never be finalized, which would have required that it be produced to Denmark’s banking supervisor.

       95.     According to the WSJ’s October 23, 2018 report, when the whistleblower found out in

April 2014 that management at the Estonian branch “had been listening to recordings of his calls

with auditors,” the whistleblower resigned, emailing to “Danske’s chief risk officer: If Danske didn’t

report the false accounts to Estonian police, then he would.” Over the trepidation of certain

members of the Danske Bank Board, defendant Borgen kept trying to sell the Estonian branch with

no success. In early 2017, Danish newspaper Berlingske published reports describing Danske

Bank’s Estonian money-laundering schemes. It was not until September of that year that Danske

Bank open its own internal investigation. According to the WSJ, citing confidential sources, even

then defendant “Borgen dismissed notions he would have to resign,” noting that “[h]e told an

investor as recently as June [2018] there was nearly zero chance Danske would have to pay a

significant fine” and that “[h]e expected to stay on after the investigation.”

       96.     Between February 16, 2018, when Danske Bank ADRs traded at their Class Period

high of $20.90 per share in intraday trading, and October 23, 2018, when Danske Bank ADRs traded

as low as $9.50 per share after the WSJ report was published, Danske Bank ADRs lost $11.40 per

share in value, or 54%, erasing more than $2.793 billion in market value.

                            POST CLASS PERIOD DISCLOSURES

       97.     In November 2018, whistleblower Howard Wilkinson, who served as head of Danske

Bank’s trading unit in the Baltic region until 2014, testified before the European and Danish
                                                - 43 -
             Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 45 of 53



parliaments, telling them that other lenders were involved in processing billions of dollars of

suspicious payments with links to Danske Bank’s Estonian branch. According to Wilkinson, he

“‘would guess that $150bn (£117bn) went through this particular [large European] bank in the US,’”

though he stopped short of naming any of the lenders involved. According to a November 19, 2018

report by the Guardian, “Deutsche Bank, JP Morgan and Bank of America were all reportedly

involved in clearing dollar transactions for Danske’s Estonian branch in Tallinn.” Wilkinson further

reportedly testified that Danske Bank had offered him hush money to keep quiet, though the bank

had reportedly cleared him to speak to U.S. authorities in October 2018.

       98.     According to an account of his testimony published by the Guardian, “Wilkinson said

he began looking into some of the three most profitable accounts involving British limited liability

partnerships (LLPs) in January 2014 but it became clear by April that year that ‘the bank didn’t

intend to do anything.’” According to Wilkinson, “‘They were all fake. Not just that, they all

basically looked the same. And it turned out they all had the same registered office in a suburb in

north London . . . I passed those on. By April, none of the accounts . . . had been closed down.’”

According to the Guardian, Wilkinson further testified that he had “‘warned [Danske Bank] that if

they didn’t do a proper investigation and make the appropriate report to the police, then I was going

to do it myself.’”

       99.     On November 28, 2018, the DFSA filed preliminary criminal charges accusing

Danske Bank of failing to report over €200bn ($227 billion) in suspicious transactions, not training

staff in anti-money laundering procedures, having no senior manager responsible for compliance,

and having inadequate internal controls to prevent the misconduct. The Danish prosecutors reported

they were also investigating whether a criminal case could be made against any Danske Bank

managers but had yet to reach a conclusion.


                                               - 44 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 46 of 53



       100.     On December 19, 2018, Reuters reported that Estonian authorities had arrested 10

former employees of the local branch of Danske Bank as part of the international money laundering

investigation, all of whom were alleged to have been part of the “network that facilitated flows of

dirty money through Danske Bank's branch in Estonia.”

       101.     Then on December 21, 2018, Reuters reported that Danske Bank was cutting its 2018

profit forecast for the second time during 2018. Danske Bank said it now expected net profits for

2018 of approximately DKK 15 billion ($2.3 billion), down from the DKK 16-17 billion it had

previously reduced its forecast to in September 2018.

       102.     As the U.S. SEC, DOJ and Treasury and Estonian authorities continue to investigate,

Danske Bank has built a reserve of $2.7 billion – equivalent to 85% of its 2017 net profit – to cover

potential fines and reportedly continues to add to that reserve.

                         ADDITIONAL SCIENTER ALLEGATIONS

       103.     As alleged herein, Danske Bank and the Individual Defendants acted with scienter in

that they knew that the public documents and statements issued or disseminated in the name of the

Company were materially false and misleading; knew that such statements or documents would be

issued or disseminated to the investing public; and knowingly and substantially participated or

acquiesced in the issuance or dissemination of such statements or documents as primary violations of

the federal securities laws. As set forth elsewhere herein in detail, these defendants, by virtue of

their receipt of information reflecting the true facts regarding Danske Bank, their control over,

and/or receipt and/or modification of Danske Bank’s allegedly materially misleading statements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Danske Bank, participated in the fraudulent scheme alleged herein.




                                               - 45 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 47 of 53



                            LOSS CAUSATION/ECONOMIC LOSS

       104.     During the Class Period, as detailed herein, the defendants made false and misleading

statements and engaged in a scheme to deceive the market and a course of conduct that artificially

inflated the price of Danske Bank securities and operated as a fraud or deceit on Class Period

purchasers of Danske Bank ADRs by misrepresenting the Company’s business and prospects. Later,

when the defendants’ prior misrepresentations and fraudulent conduct became apparent to the

market, the price of Danske Bank ADRs fell precipitously, as the prior artificial inflation came out of

the price over time. As a result of their purchases of Danske Bank ADRs during the Class Period,

plaintiff and other members of the Class suffered economic loss, i.e., damages, under the federal

securities laws.

                               CLASS ACTION ALLEGATIONS

       105.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all purchasers of Danske Bank ADRs

during the Class Period who were damaged thereby (the “Class”). Excluded from the Class are

defendants and their families, the officers and directors of the Company, at all relevant times,

members of their immediate families, and their legal representatives, heirs, successors or assigns and

any entity in which defendants have or had a controlling interest.

       106.     The members of the Class are so numerous that joinder of all members is

impracticable. Danske Bank ADRs were actively traded in the United States on the OTC market.

While the exact number of Class members is unknown to plaintiff at this time and can only be

ascertained through appropriate discovery, plaintiff believes that there are hundreds or thousands of

members in the proposed Class. Record owners and other members of the Class may be identified

from records maintained by Danske Bank, the ADR depositary bank or their transfer agents and may



                                                - 46 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 48 of 53



be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       107.     Plaintiff’s claims are typical of the claims of the members of the Class as all members

of the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that is

complained of herein.

       108.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

       109.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                (a)     whether the 1934 Act was violated by defendants’ acts as alleged herein;

                (b)     whether statements made by defendants to the investing public during the

Class Period misrepresented material facts about the business, operations and management of

Danske Bank; and

                (c)     to what extent the members of the Class have sustained damages and the

proper measure of damages.

       110.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.




                                                - 47 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 49 of 53



                                              COUNT I

                      For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                     Against All Defendants

       111.     Plaintiff incorporates ¶¶1-110 by reference.

       112.     During the Class Period, defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       113.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                (a)     employed devices, schemes and artifices to defraud;

                (b)     made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

                (c)     engaged in acts, practices and a course of business that operated as a fraud or

deceit upon plaintiff and others similarly situated in connection with their purchases of Danske Bank

ADRs during the Class Period.

       114.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Danske Bank ADRs. Plaintiff and the Class

would not have purchased Danske Bank ADRs at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by these defendants’

misleading statements.

                                             COUNT II

                              For Violation of §20(a) of the 1934 Act
                                     Against All Defendants

       115.     Plaintiff incorporates ¶¶1-114 by reference.

                                                - 48 -
              Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 50 of 53



       116.     The Individual Defendants acted as controlling persons of Danske Bank within the

meaning of §20(a) of the 1934 Act. By reason of their positions with the Company, and their

ownership of Danske Bank securities, the Individual Defendants had the power and authority to

cause Danske Bank to engage in the wrongful conduct complained of herein. Danske Bank

controlled the Individual Defendants and all of its employees. By reason of such conduct,

defendants are liable pursuant to §20(a) of the 1934 Act.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for relief and judgment, as follows:

       A.       Determining that this action is a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as Class representatives under Rule 23 of the Federal Rules of Civil

Procedure and plaintiff’s counsel as Lead Counsel;

       B.       Awarding compensatory damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.       Awarding plaintiff and the Class their reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.       Such equitable/injunctive or other relief as may be deemed appropriate by the Court.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

DATED: January 9, 2019                         ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               SAMUEL H. RUDMAN
                                               MARY K. BLASY


                                                               s/Samuel H. Rudman
                                                              SAMUEL H. RUDMAN

                                                - 49 -
Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 51 of 53




                          58 South Service Road, Suite 200
                          Melville, NY 11747
                          Telephone: 631/367-7100
                          631/367-1173 (fax)
                          srudman@rgrdlaw.com
                          mblasy@rgrdlaw.com

                          Attorneys for Plaintiff




                          - 50 -
Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 52 of 53
Case 1:19-cv-00235 Document 1 Filed 01/09/19 Page 53 of 53
